Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are not persuasive. Applicant argues that cited references failed to disclose identifying a financial recipient; presenting the public AV content item combined with the private AV content item, wherein presenting the private AV content item causes a payment to be transferred to a credit account controlled by the financial recipient; the device controller further comprising a public AV content item collection filter; wherein the private AV content item is selected from a collection of public AV content items by the collection filter; an IP financial recipient, and a presentation value, and wherein presenting the IP causes a proportion of the presentation value to be transferred to a credit account controlled by the IP financial recipient; wherein the private AV content item is superimposed on a foreground layer over the public AV content item on a background layer in accordance with specifications in the content map.

However, Birch et al disclose  a system with centralized management that is capable of identifying owner or creator of video contents in order to be able to share revenues with them and provide compensation to creators based on the presentation of those contents. And the system is able to tract presentation of all contents in order to provide feedback. And the system is capable of using mapping information for comparing information or data  in order to identify owner or creator of  video contents

And the system further disclose the centralized management system 110 to identify a provider of the content stream,0049; identify the content, and/or identify the content provider,0064; as a result of identifying the content and its owner,0068; 0120.

And Once the break has been identified, then targeted ads may be inserted based on the individual viewer. Once the ad has been inserted and revenue generated, then the system 100 will provide a credit, via an accounting module, to the content owner to ensure that they participate in the generated revenues,0068;0119;0117; revenues generated by the targeted advertisement placement may be shared with the content owner and/or content provider. In this manner, the content owner and/or providers are compensated for the displacement of their normal advertisements in the content stream,0166.

And electronic device 102 may report feedback to the centralized management system 110 over the communication path 108. The feedback may include an electronic notification reporting that one or more targeted advertisements transmitted by the centralized management system 110 to the electronic device 102 has in fact been rendered to the targeted user. This feedback may allow the centralized management system 110 to track the delivery of the targeted advertisements. In addition, the feedback may include information on the content stream into which the targeted advertisement was placed. This information may be utilized by the centralized management system 110 to identify a provider of the content stream,00949;0068;0073;0105;0063.

And the content identification module 304 may utilize a data map extracted from the content stream and transmitted to the centralized management system 110 by the electronic device 102. The content identification module 304 may then compare this map to known maps to identify the content owner and/or content provider,0105;0147;0165.

And Mcintire et al disclose a system that is capable of restricting or filtering viewing or access to some specific types of information or contents to users and the system further discloses background layer and foreground layer associated with scenes as disclosed in para.0162; 0306-0307; 0117; 0007; 0076;0090-0091. Claims 23-30 were added.  Claims 9-10 are not included in the rejection because they were not previously elected by the applicant. This action is made final.

                                                     Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11;  15-16; 18; 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch(US.Pub.No.20120109755) and Mcintire(US.Pub.No.20140223475).

Regarding claim 11, Birch et al disclose  a method of altering AV (audio and/or video) output, comprising: providing a device controller connectable to a network and configured to associate with a hardware device adapted to output an AV content item(see fig.4 with device 420 connected to a network and there is a display device 422 connected to the device 420 for outputting   AV contents; centralized management system 400 is able to deliver appropriate targeted advertisements to each of the computer 414, phone 416, the television 418, and the box 420,0131);

providing a private AV content collection to the device controller comprising a private AV content item with a presentation value(see fig.4 for providing a plurality of commercials to the device 420; an advertising campaign through the delivery of targeted advertisements across multiple platforms,0030;0089);

identifying a financial recipient(the centralized management system 110 to identify a provider of the content stream,0049; identify the content, and/or identify the content provider,0064; as a result of identifying the content and its owner,0068; 0120);

presenting the public AV content item combined with the private AV content item, wherein presenting the private AV content item causes a payment to be transferred to a credit account controlled by the financial recipient(Once the break has been identified, then targeted ads may be inserted based on the individual viewer. Once the ad has been inserted and revenue generated, then the system 100 will provide a credit, via an accounting module, to the content owner to ensure that they participate in the generated revenues,0068;0119;0117; revenues generated by the targeted advertisement placement may be shared with the content owner and/or content provider. In this manner, the content owner and/or providers are compensated for the displacement of their normal advertisements in the content stream,0166).

But did not explicitly disclose the device controller further comprising a public AV content item collection filter; wherein the private AV content item is selected from a collection of public AV content items by the collection filter.

However, Mcintire et al disclose the device controller further comprising a public AV content item collection filter; wherein the private AV content item is selected from a collection of public AV content items by the collection filter(by automated filtering systems and the like to restrict viewing or other access to such types of information,0162; 0306-0307).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Mcintire to modify Birch by applying filtering technique for the purpose of restricting contents accordingly.

Regarding claim 15, Birch et al disclose  further comprising the step of receiving a content map related to the public AV content item(the content identification module 304 may utilize a data map extracted from the content stream and transmitted to the centralized management system 110 by the electronic device 102. The content identification module 304 may then compare this map to known maps to identify the content owner and/or content provider,0105;0147;0165).

 But did not explicitly disclose wherein the private AV content item is superimposed on a foreground layer over the public AV content item on a background layer in accordance with specifications in the content map.

However, Mcintire et al disclose wherein the private AV content item is superimposed on a foreground layer over the public AV content item on a background layer in accordance with specifications in the content map(receiving the annotated media stream from the user, where the annotated media stream includes at least one item of supplemental content mapped to at least a portion of a media stream to produce the annotated media stream,0016; media streams may be annotated and mapped to items of supplemental content of a non-commercial nature, such as content that is merely informative or aesthetic,0068; mapping is then provided to the access providers 106, who can then provide the advertising content to the viewers 104, in accordance with the mapping and the segments of the media stream being viewed,0076;0423;0267; enabling differentiation of foreground objects from the background scene,0117; pop-up, or overlay advertising) are intrusive and/or disruptive of the viewing experience, thereby interfering with the filmmaker's creative control over the presentation of his or her video and marring the quality of the viewer's viewing experience,0012; pop-up ads,0007;0090;0191).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Mcintire to modify Birch by applying  background and foreground technique to superimpose commercial or private AV content to a main video content for the purpose of improving viewing experience.

Regarding claim 16, Birch et al disclose an IP financial recipient, and a presentation value, and wherein presenting the IP causes a proportion of the presentation value to be transferred to a credit account controlled by the IP financial recipient (electronic device 102 may report feedback to the centralized management system 110 over the communication path 108. The feedback may include an electronic notification reporting that one or more targeted advertisements transmitted by the centralized management system 110 to the electronic device 102 has in fact been rendered to the targeted user. This feedback may allow the centralized management system 110 to track the delivery of the targeted advertisements. In addition, the feedback may include information on the content stream into which the targeted advertisement was placed. This information may be utilized by the centralized management system 110 to identify a provider of the content stream,00949;0068;0073;0105;0063).

But did not explicitly disclose wherein the content map comprises the chronological location of intellectual property (IP) within the public AV content item as specified by the public AV content item producer, wherein the proportion is determined by the percentage presented of the total IP presentation value.

However, Mcintire et al disclose  wherein the content map comprises the chronological location of intellectual property (IP) within the public AV content item as specified by the public AV content item producer, wherein the proportion is determined by the percentage presented of the total IP presentation value(such as tracking the number of times that a particular item of supplemental content has been viewed by a particular viewer during a specific time period,0161;0223; filming location in which a plurality of articles are tagged,0041;0160-0161;).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Mcintire to modify Birch by using filming location and date containing in content map for the purpose of improving viewing experience.

Regarding claim 18, Birch et al  did not explicitly disclose further comprising a celebrity with a payment account and an optical target emblazoned on the celebrity; the private AV content item further comprising an origin, orientation and size, and the celebrity appearing in the public AV content item; further comprising the steps of performing image recognition on the optical target and extracting chronologically variable coordinates defining an envelope, superimposing the private AV content item such that the origin, orientation and size of the private AV content item match the envelope, and causing a payment to be transferred to a credit account controlled by the celebrity.

However, Mcintire et al disclose further comprising a celebrity with a payment account and an optical target emblazoned on the celebrity; the private AV content item further comprising an origin, orientation and size, and the celebrity appearing in the public AV content item; further comprising the steps of performing image recognition on the optical target and extracting chronologically variable coordinates defining an envelope, superimposing the private AV content item such that the origin, orientation and size of the private AV content item match the envelope, and causing a payment to be transferred to a credit account controlled by the celebrity(by applying one or more optical character recognition (OCR) techniques to the images associated with the indicated portion of the media stream (e.g., video OCR, text recognition, object recognition, logo recognition, etc,0310; 0127; revenue derived from this service may be shared with the content creator who created the media stream, with actors featured in the media stream and the like,0080;0160; 0041).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Mcintire to modify Birch by using  optical character recognition (OCR) techniques to identify celebrity from media contents for the purpose of improving viewing experience.

Regarding claim 23, Birch et al disclose wherein the financial recipient is related to the public AV content item(the centralized management system 110 to identify a provider of the content stream,0049; identify the content, and/or identify the content provider,0064; as a result of identifying the content and its owner,0068; 0120).

Regarding claim 24, Birch et al disclose further comprising a private member credit account, wherein the financial recipient is the private member credit account(then the system 100 will provide a credit, via an accounting module, to the content owner to ensure that they participate in the generated revenues,0068;0117).

Regarding claim 25, Birch et al did not explicitly disclose  wherein the content map further comprises encrypted- IP with a financial recipient and a presentation cost, wherein transferring the encrypted-IP presentation cost to a credit account controlled by the financial recipient comprises decrypting the encrypted IP.

However, Mcintire et al disclose wherein the content map further comprises encrypted- IP with a financial recipient and a presentation cost, wherein transferring the encrypted-IP presentation cost to a credit account controlled by the financial recipient comprises decrypting the encrypted IP(even though the segment identifier may not be able to be encrypted, the actual transmission of the segment identifier can be encrypted. In this embodiment, the stream annotation provider, access provider, or other party providing annotation services is configured to decrypt these transmissions and provide the requested supplemental content,0286;0096).

It would have been obvious before effective filing date of the claimed invention  to incorporate the teachings of Mcintire to modify Birch by applying encryption and decryption technique  for the purpose of making the system safer against unauthorized users.

 Regarding claim 26, it is rejected using the same ground of rejection for claim 16.

Regarding claim 27, Birch et al did not explicitly disclose  further comprising the step of receiving a content map related to the public AV content item, wherein the content map specifies an obfuscation area and an image modification process, and the AV output is altered within the obfuscation area by applying the process to the matching area of the public AV content item.

However, Mcintire et al disclose further comprising the step of receiving a content map related to the public AV content item, wherein the content map specifies an obfuscation area and an image modification process, and the AV output is altered within the obfuscation area by applying the process to the matching area of the public AV content item(with Mcintire, Contents can be invisible to users based on some specific conditions; the segment identifier is embedded as standard "text" in a closed captioning stream associated with the media stream, but with the text altered so that it is invisible to viewers of the media stream,0090-0091;0163;0188;0214).

It would have been obvious before effective filing date of the claimed invention  to incorporate the teachings of Mcintire to modify Birch by applying overlay technique for supplemental content   for the purpose of making content invisible to the users accordingly.

Regarding claim 28, Birch et al did not explicitly disclose wherein transferring a payment to the private member credit account stops the obfuscation process.

However, Mcintire et al disclose wherein transferring a payment to the private member credit account stops the obfuscation process(0160; 0181).

It would have been obvious before effective filing date of the claimed invention  to incorporate the teachings of Mcintire to modify Birch by applying payment method for accessing contents for the purpose of increasing revenues  accordingly.

Regarding claim 29, Birch et al did not explicitly disclose further comprising the step of receiving a content map related to the public AV content item, wherein the content map specifies image modification data, wherein transferring a payment to the private member account applies the image modification to the AV output. 

However, Mcintire et al disclose further comprising the step of receiving a content map related to the public AV content item, wherein the content map specifies image modification data, wherein transferring a payment to the private member account applies the image modification to the AV output(0188; 0090-0091;0163;0214; 0160; 0181).

It would have been obvious before effective filing date of the claimed invention  to incorporate the teachings of Mcintire to modify Birch by applying payment method for accessing contents for the purpose of increasing revenues  accordingly.

Regarding claim 30, it is rejected using the same ground of rejection for claim 16.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch(US.Pub.No.20120109755) in view of and Mcintire(US.Pub.No.20140223475) and Vonolfen(US.Pub.No.20130243248) and Yuen(Us.Pub.No.20100319020).

Regarding claim 17,  Birch and Mcintire et al did not explicitly disclose wherein the content map comprises chronologically variable coordinates defining an envelope, and chronologically variable image data defining an alpha mask; and the private AV content item further comprises an origin, orientation and size; and further comprising the step of superimposing the private AV content item on the foreground layer such that the origin, orientation and size of the private AV content item match the envelope; and subtracting the alpha mask from the private AV content item, such that the private AV content item appears  and embedded within the public AV content item.

However, Vonolfen et al disclose wherein the content map comprises chronologically variable coordinates defining an envelope, and chronologically variable image data defining an alpha mask; and the private AV content item further comprises an origin, orientation and size; and further comprising the step of superimposing the private AV content item on the foreground layer such that the origin, orientation and size of the private AV content item match the envelope(0016; 0042; 0049; 0085;0068).

It would have been obvious before effective filing date of the claimed invention   to incorporate the teachings of Vonolfen to modify Mcintire  and Birch by applying the camera tracking technique of Vonolfen to Mcintire resulting in wherein the content map comprises chronologically variable coordinates defining an envelope, and chronologically variable image data defining an alpha mask; and the private AV content item further comprises an origin, orientation and size; and further comprising the step of superimposing the private AV content item on the foreground layer such that the origin, orientation and size of the private AV content item match the envelope for the purpose of monitoring viewing angles or coordinates accordingly.

And Yuen et al disclose subtracting the alpha mask from the private AV content item, such that the private AV content item appears  and embedded within the public AV content item(overlay advertisement can be opaque or can appear as a translucent "watermark." The overlay advertisement can be static or dynamic. As an example, consider the viewer that is watching the Super Bowl,0038).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Yuen to modify Mcintire and Birch and Vonolfen by applying different type  overlay  of Yuen to Mcintire resulting in subtracting the alpha mask from the private AV content item, such that the private AV content item appears  and embedded within the public AV content item for the purpose of  displaying multiple contents concurrently.
                                                                   Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425